PER CURIAM:
Kelvin Watford appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm both orders for the reasons stated by the district court. See Watford v. Rogers, No. 1:06-cv-00104-GBL (E.D. Va. entered June 30, 2006; entered Sept. 6, 2006). We dispense with oral argument because the facts and legal contentions are adequately *359presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.